ALLOWANCE
The Examiner was persuaded by the arguments filed on 3/15/22, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1, 3 and 5-22 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Smart discloses a social machine system for collaboratively addressing multi-task problems. (Smart, Paul, Elena Simperl, and Nigel Shadbolt. "A taxonomic framework for social machines." Social collective intelligence. Springer, Cham, 2014. 51-85.)
Kuklarni discloses a collaborative cognition architecture for social machines including a GUI for defining and managing social machines. (Kulkarni, Anand, Matthew Can, and Björn Hartmann. "Collaboratively crowdsourcing workflows with Turkomatic." Proceedings of the ACM 2012 conference on computer supported cooperative work. 2012.)
Battle discloses, inter alia, a REST API, which is recited in the Applicant’s independent claims. (Battle R, Benson E. Bridging the semantic Web and Web 2.0 with representational state transfer (REST). Journal of Web Semantics. 2008 Feb 1;6(1):61-9.)

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
creating the social machine for one or more collaborative tasks based at least in part on the request, wherein the social machine is created on a task execution environment of the collaborative cognition architecture and comprises ... (iv) a set of rules prescribed for executing the one or more collaborative tasks, and ... wherein the set of rules comprises one or more memory constraints.
generating one or more collaborative resolutions for the one or more collaborative tasks by executing, in an automated fashion, the one or more collaborative tasks via implementation of the at least one algorithm using the task execution environment, wherein the at least one algorithm facilitates, in accordance with the set of rules, systematic iterations of collaboration among (i) the one or more human agents and (ii) the one or more machine-based agents ... wherein the activities are performed by each of the one or more machine-based agents while adhering to the one or more memory constraints
Independent claims 13, 19 and 20 are allowable for the same reason as claim 1.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124